 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDOrder--IT IS HEREBY ORDERED that the petition herein be, and it hereby is,dismissed.BULLDOG ELECTRIC PRODUCTS COMPANYandINTERNATIONALBROTHER-HOOD OF ELECTRICALWORKERS,AFL, PETITIONER.CaseNo. -7-RC-1384.October 4,1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before James A. Harley,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Herzog and Members Houston andReynolds].Upon the entire record in this ease, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent employeesof the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) andSection2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit of technical employees,including, among others, various kinds of draftsmen, a laboratorytechnician, a model maker, copywriters, estimators, a blueprint opera-tor, production planners, and methods engineers.The Employercontends that the unit is inappropriate because of a lack of homo-geneity in its composition. It bases this contention on the fact thata' little less than one-half of the employees in the proposed unit aredraftsmen, that other employees in the unit do not have draftingtraining or experience, and that even among themselves the drafts-men are not interchangeable. It further argues that an appropriateunit should include office and clerical employees and should excludecertain classifications of employees discussed hereinafter.Finally,the Employer asserts that the Petitioner is an inappropriate bargain-ing agent because it already represents the Employer's productionand maintenance employees, and technical personnel are not eligiblefor membership in the Petitioner.96 NLRB No. 85. BULLDOG ELECTRIC PRODUCTS COMPANY643The Board has repeatedly held that a unit of technical employeesis appropriate.'The Petitioner's proposed unit is no more diversein its composition than other technical units which the Board hasfound appropriate?The proposed unit is not inappropriate becauseit does not include office and clerical employees. It is now well set-tled that office and clerical employees may not be joined in a singleunit with technical employees where any party objects to such group-ing.3Accordingly, we find that, with the modifications indicatedhereinafter, the proposed unit is appropriate.The Employer's arguments addressed to the right of the Petitionerto represent these employees are also without merit.There is nostatutory limitation on the right of a union to represent technicalemployees because it already represents the same employer's produc-tion and maintenance employees under a contract which excludestechnical employees from its coverage.'Nor is the Petitioner dis-qualified to act as statutory representative of the technical employees,even assumingarguendothat the Petitioner's constitution does notadmit such employees to membership, in the absence of evidence thatthe Petitioner will not adequately represent them.5Although the proposed unit in broad outline is -appropriate, weshall exclude the following as nontechnical employees : 6Follow-up man (sales service) :Handles all incoming calls andcorrespondence from customers and field engineers relative to prod-ucts on order.Handles sales correspondence with customers andkeeps abreast of production orders in the shop.Perpetual inventory working supervisor:Directs factory em-ployees who count and record quantities of stock in the parts stockroom.Handles the details required for keeping accurate records.Production planner:Responsible for scheduling and following uporders in the shop.Art layout man in the advertising and promotion department:Prepares and arranges art layouts for sketches, pictures, or diagramsused to illustrate company products in catalogues, bulletins, and gen-eral literature.Advertising copywriter in the advertising and promotion depart-ment:Writes copy for all advertising layouts for catalogues, bulle-tins and engineering data sheets.The Employer employs sixstudentsin technical classificationsunder an arrangement with the University of Detroit whereby the'E. g., F. W. Sickles Company,81 NLRB 390.IF.W. Sickles Company, supra.3 'Willard Storage Battery Company,94 NLRB 1423.'Of.Chicago Pneumatic Tool Company,81 NLRB 584;DetroitHarvester Company,79 NLRB 1316."Federated Publications, Inc.,74 NLRB 1054.6The Timken-Detroit Aale Company,95 NLRB 736. 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDstudents attend school and work in the shop at alternate intervals of3 months. The students do not receive the same rate of pay as regularemployees, nor do they receive the benefits accorded to the latter, suchas insurance coverage and vacation rights.Unlike the regular em-ployees, the students are advanced at regular intervals to more re-sponsible jobs.At the completion of their combined classroom andon-the-job training, the students receive degrees in electrical engineer-ing.It as apparent that the students do not have the same interest interms and conditions of employment as do regular employees.Weshall, therefore, -contrary to the contention of the Petitioner, excludethem from the unit.The Employer would excludemethods engineersas managerial, su-pervisory, and confidential employees.These employees determinemethods of performing operations and work area layouts necessary forfabrication, assembly, or other manufacturing processes.They alsodetermine standards of production through the application of eithermethod-time-measurement analyses or accepted time-study techniques.The requirements for the position include only a high school educationand specialized training in MTM and time-study techniques. Severalformer production and maintenance employees were promoted to theposition of methods engineers after taking an 11-week course in ap-plicable techniques.We find that the methods engineers are technicalemployees?We reject the Employer's contention that they are either supervisory,managerial, or confidential employees. The methods engineers have nosubordinates.They do instruct foremen in th6 proper method of per-forming operations and in the application of standards to work undertheir supervision, but they do not supervise them or the rank and.filein the statutory sense.Although the work of the methods engineersis extremely important to the Employer in controlling costs, thatfactor does not make them managerial employees, as the Employerargues.In the event of a grievance by the Union concerning a workstandard established by the Employer, the foreman asks the methodsengineer to check the job and give him the facts. This limited partici-pation in the grievance procedure is not sufficient to constitute themethods engineers either managerial or confidential employees.,,Wefind that the methods engineers are not supervisory, managerial, orconfidential employees.As technical employees, we shall include themin the unit.The Employer has sixjunior estimatorsand sixsenior estimatorsin its sales engineering and service,department.The Employer con-tends thatestimators, senior and junior,should be excluded as mana-7 Cf.Florence Stove Company,94 NLRB 1434.8 Florence Stove Company, supra; F. W. Sickles Company,81 NLRB 390. SEAMPRUFE, INC.645gerial employees.The estimators analyze orders submitted by fieldengineers and customers and fix the price to be charged. The calcula-tions made by the estimators are substantially final. In making theircalculations, they have to exercise discretion and judgment.As itappears that the estimators may establish prices and thus commit theEmployer financially to third persons, we find that they are managerialemployees and shall, therefore, exclude them from the unit.°We find that all technical employees at the Employer's plant inDetroit, Michigan, including draftsmen detailers, draftsmen I and II,model makers,10 laboratory technicians, blueprint and photostat oper-ators,- special engineering order bill of material writers and costclerks,billofmaterialand routing engineers, engineeringdetail checkers, methods engineers, tool and die draftsmen, and toolinspector trouble-shooters, but excluding material writer and costclerks, art layout men, copywriters, estimators, follow-up men (salesservice), perpetual inventory working supervisors, production plan-ners, students receiving training under arrangement with the Uni-versity of Detroit, and supervisors, as defined in the Act, constitutea unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]11The Electric Controller S Manufacturing Company,69 NLRB 1242.soDeltaManufacturing Division, Rockwell Manufacturing Company,89 NLRB 1434.nDelta Manufacturing Division, Rockwell Manufacturing Company, supra.SEAMPRUFE,INC.andLOCAL 234,INTERNATIONALLADIES' GARMENTWORKERS' UNION,AFL,PETITIONER.CaseNo.41-RCi-1130.Octo-ber 4,1951Decisionand Certification of RepresentativesOn April 27, 1951,pursuantto a stipulation for certification uponconsent election, executed by the Employer, Local 234, InternationalLadies' GarmentWorkers' Union, AFL, herein called the ILGWU,and the Seamprufe Employees' Association (of Easton), herein calledthe Association, ai election by secret ballot was conducted among theemployees of the stipulated unit under the direction and supervisionof theRegionalDirector for the Fourth Region.Upon the comple-tion of the election, a tally of ballots was issued and duly served bythe Regional Director upon the parties.96 NLRB No. 92.974176-52-vol. 96-42